Nichols, Presiding Justice.
The basis relied upon by the appellant for this court’s jurisdiction of this case is his attack upon the construction of an Act by the Georgia State Board of Veterinary Medicine. The appellant’s contention is that, as construed by the State Board of Veterinary Medicine, such Act is unconstitutional.
Under decisions exemplified by Potts v. State Hwy. Dept., 225 Ga. 6 (165 SE2d 726), and cases there cited, no constitutional question is raised within this court’s jurisdiction under the Constitution.

Transferred to the Court of Appeals.


All the Justices concur.